DETAILED ACTION
This office action is in response to communication filed on December 14, 2021.

Response to Amendment
Amendments filed on December 14, 2021 have been entered. 
The specification has been amended.
Claims 1-3, 11-13, 15 and 17 have been amended.
Claims 6 and 16 have been cancelled.
Claims 1-5, 7-15 and 17-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 8-9), filed on 12/14/2021, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 8-9), filed on 12/14/2021, with respect to the objections to claims 2-3, 11-12, 15 and 17 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 9-11), filed on 12/14/2021, with respect to the rejection of claims 1-5, 7-15 and 17-20 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection. 

Applicant has amended Claims 1 and 13 to more clearly define the predetermined downhole evaluation plan by now reciting that the predetermined downhole evaluation plan involves modeling a relationship between sensor configurations, formation conditions, and intermediate decision variables, the model correlating different combinations of the different types of downhole sensing tools with the intermediate decision variables and also involves solving a decision-making problem formulated in a space defined by all the intermediate decision variables that corresponds to a desired sensor configuration. Applicant fails to find where the cited portions of Yamate alone or in combination with the cited portions of MacDonald disclose this recited predetermined downhole evaluation plan. As such, the applied combination of the cited portions of Yamate and MacDonald does not include each element claimed in pending Claims 1 and 13.
This argument is not persuasive.
The examiner submits that, under the broadest reasonable interpretation and in light of the specification (regarding performance constraints, see specification at p. 4), McDonald teaches the amended limitations since the reference describes a bottom hole assembly (BHA) including different sensors (different types of downhole sensing tools) which are selectively activated based on the need (analogous to sensors being optimized to identify a downhole condition based on a predetermined downhole evaluation plan), in order to reduce power consumption and improve operating life (performance constraints), while also employing backup sensors that are activated when primary sensors are inoperative (sensing tool availability) (see rejection below).

Moreover, the examiner submits that “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 

Examiner’s Note
Claims 1-5, 7-15 and 17-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., identify a downhole condition based on a predetermined downhole evaluation plan that accounts for sensing tool availability and performance constraints), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 13 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., identify a downhole condition based on a predetermined downhole evaluation plan that accounts for sensing tool availability and performance constraints), therefore Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-5, 7-12, 14-15 and 17-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamate (US 20130145837 A1, IDS record), hereinafter ‘Yamate’, in view of MacDonald (US 6206108 B1), hereinafter ‘MacDonald’.
Regarding claim 1. (Currently Amended) 
Yamate discloses:
A system (Fig. 1, [0044]-[0045]: a borehole tool is deployed in a wellsite for downhole analysis and sampling of formation fluids (see also [0013]-[0014])) that comprises: 
different types of downhole sensing tools deployed in a borehole (Figs. 1 and 3, [0054]: the borehole tool includes a fluid analyzer containing a sensor array, which includes sensors of different types (see [0013] and [0034])); 
at least one processing unit (Fig. 1, item 40) configured to analyze measurements collected by the different types of downhole sensing tools, wherein the collected measurements are analyzed together to identify the downhole condition ([0047]-[0049]: a control processor is configured to receive data from the fluid analyzer module for characterization of formation fluids (see also [0019] and [0051])).

Yamate does not explicitly disclose:
wherein the different types of downhole sensing tools are optimized to identify a downhole condition based on a predetermined downhole evaluation plan that accounts for sensing tool availability and performance constraints, 
wherein the predetermined downhole evaluation plan involves: 

solving a decision-making problem formulated in a space defined by all the intermediate decision variables that corresponds to a desired sensor configuration; 
at least one device that performs an operation in response to the identified downhole condition.

Regarding the different types of downhole sensing tools are optimized to identify a downhole condition based on a predetermined downhole evaluation plan that accounts for sensing tool availability and performance constraints, wherein the predetermined downhole evaluation plan involves: modeling a relationship between sensor configurations, formation conditions, and intermediate decision variables, the model correlating different combinations of the different types of downhole sensing tools with the intermediate decision variables, and solving a decision-making problem formulated in a space defined by all the intermediate decision variables that corresponds to a desired sensor configuration, MacDonald teaches:
“The BHA includes sensors which determine the physical parameters of the BHA components … fluid sensors to determine the fluid properties downhole … formation evaluation sensors, and sensors to determine the boundary conditions of the surrounding formation and the seismic maps. A processor in the BHA utilizes a plurality of interactive model to determine from the various downhole measurements and the data provided from the surface the operating health of the BHA, the drilling parameters that will provide a bottom hole assembly (BHA) includes different sensors (different types of downhole sensing tools) which are selectively operated to measure parameters downhole (see col. 5, lines 14-18; col. 6, lines 6-9; col. 13, lines 23-25; analogous to the sensors being optimized to identify a downhole condition based on a predetermined downhole evaluation plan), the sensors including formation evaluation sensors (formation conditions; see also col. 5, lines 30-38); and a processor which, based on the sensor measurements and model relationships (see Fig. 8A), determines operating health of the BHA and parameters that provide greater drilling efficiency (intermediate decision variables; see also col. 6, lines 9-14), the models being adjusted based on the measurements made during drilling operations, as well as based on data from other sources (e.g., location of hydrocarbons - intermediate decision variables; see col. 3, lines 50-57; see also col. 12, line 55 – col. 13, line 2, and col. 24, lines 29-42));
“The BHA 800 also includes certain redundant devices 826 which are activated when their corresponding primary element is inoperative. This may include redundant pressure and temperature sensors, transmitter and/or receivers for acoustic and resistivity devices, etc. The processor 830 can automatically switch on and switch off any desired device or sensor in the system and operate only those devices and sensors that are needed at a particular time during the drilling of the wellbore as shown by the box 834 labeled selective use of devices/sensors. The selective use of the devices and sensors utilizes less power compared to their continuous use and also increases their operating life” (col. 24, lines 49-60: backup sensors are activated when primary sensors are inoperative (sensing tool availability; see also col. 5, lines 64-67), with the sensors being turned on or off based on need (analogous to the sensors being optimized to identify a downhole condition based on a predetermined downhole evaluation plan) in order to reduce power consumption and improve operating life (performance constraints) (see also Yamate at [0014] and [0021] regarding the control system using a sensor configuration for selective operation of each sensor in the sensor array)); and
“the overall objective of this invention is to provide an integrated BHA which is substantially self-contained and which utilizes a multitude of sensors, interactive and dynamic models, pre-existing data stored in the BHA, and information provided from the surface to optimize the drilling operations. The integrated BHA of the present invention forms an integral part the closed-loop drilling system of FIG. 1 which enables the operators to form oilfield wellbores with improved drilling effectiveness, i.e., better wellbores faster and more economically compared to the many currently used systems. This system results in forming wellbores at enhanced drilling rates (rate of penetration) with increased BHA assembly life. It should be noted that, in some cases, a wellbore can be drilled in a shorter time period by drilling certain portions of the wellbore at relatively slower ROP’s because drilling at such ROP’s prevents excessive BHA failures, such as motor wear, drill bit wear, sensor failures, thereby allowing greater drilling time between retrievals of the BHA from the wellbore for repairs or replacements” (col. 22, lines 7-26: the BHA uses different sensors, models and additional information, to optimize drilling operations, the optimization including improved drilling effectiveness with increased BHA assembly life (e.g., shorter drilling time using slower ROP, which prevents excessive BHA failures, analogous to solving a decision-making problem formulated in a space defined by all the intermediate decision variables that correspond to a desired sensor configuration)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamate in view of McDonald to implement the different types of downhole sensing tools are optimized to identify a downhole condition based on a predetermined downhole evaluation plan that accounts for sensing tool availability and performance constraints, wherein the predetermined downhole evaluation plan involves: modeling a relationship between sensor configurations, formation conditions, and intermediate decision variables, the model correlating different combinations of the different types of downhole sensing tools with the intermediate decision variables, and solving a decision-making problem formulated in a space defined by all the intermediate decision variables that corresponds to a desired sensor configuration, in order to optimize drilling operations, as discussed by MacDonald (col. 2, line 64 – col. 3, line 10; col. 22, lines 7-26).

Regarding at least one device that performs an operation in response to the identified downhole condition, Yamate teaches:
“The present invention relates to the field of sampling and analysis of geological formations for evaluating and testing the formations for purposes of exploration and development of hydrocarbon-producing wells, such as oil or gas wells” ([0002]: sampling and analysis of geological formation is performed for purposes of exploration and development of hydrocarbon-producing wells); and
the system can be incorporated in other tool systems, which need to be controlled during downhole operations (see also [0049])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamate in view of McDonald to incorporate at least one device that performs an operation in response to the identified downhole condition, in order to provide appropriate downhole operations based on the identified downhole conditions. 

Regarding claim 2. (Currently Amended) 
Yamate in view of McDonald discloses all the features of claim 1 as described above.	
Yamate does not disclose:
the performance constraints include a cost constraint, an accuracy constraint, a reliability constraint, and a time constraint.  

MacDonald further teaches:
“The BHA 800 also includes certain redundant devices 826 which are activated when their corresponding primary element is inoperative. This may include redundant pressure and temperature sensors, transmitter and/or receivers for acoustic and resistivity devices, etc. The processor 830 can automatically switch on and switch off any desired device or sensor in the system and operate only those devices and sensors that are needed backup sensors are activated when primary sensors are inoperative (reliability constraint), with the sensors being turned on or off based on need at particular times during drilling (accuracy and time constraints) in order to reduce power consumption (cost constraint) and improve operating life (time constraint)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamate in view of McDonald to include a cost constraint, an accuracy constraint, a reliability constraint, and a time constraint as the performance constraints, in order to operate only those sensors that are needed at a particular time during the drilling, while providing a selective use of sensors that utilizes less power compared to their continuous use, increasing their operating life, as discussed by McDonald (col. 24, lines 49-60).

Regarding claim 3. (Currently Amended) 
Yamate in view of McDonald discloses all the features of claim 1 as described above.	
Yamate does not explicitly disclose:
the predetermined downhole evaluation plan is based on a selection of one of a plurality of different downhole evaluation plans.  

MacDonald further teaches:
 sensors are turned on or off based on need at particular times during drilling (analogous to selection of one of a plurality of different downhole evaluation plans) in order to reduce power consumption and improve operating life; examiner interprets different needs to be analogous to different downhole evaluation plans (see also Yamate at [0014] and [0021] regarding the control system implementing a sensor configuration (analogous to selection of one of a plurality of different downhole evaluation plans) for selective operation of each sensor in the sensor array)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamate in view of McDonald to incorporate the predetermined downhole evaluation plan based on a selection of one of a plurality of different downhole evaluation plans, in order to operate only those sensors that are needed at a particular time during the drilling, while providing a selective use of sensors that utilizes less power compared to their continuous use, increasing their operating life, as discussed by McDonald (col. 24, lines 49-60).

Regarding claim 4. (Original) 
Yamate in view of McDonald discloses all the features of claim 3 as described above.	
Yamate does not explicitly disclose:


	However, Yamate further teaches:
“Configuration for the fluid analyzer sensor may also be input to the surface computer, for example, the order and positions of the sensors in the fluid analyzer module (note FIG. 3) is input into the surface control systems. In this, the present disclosure contemplates various possibilities such that configuration data may be manually input by an operator and/or may be directly provided by the downhole tools using appropriate plug and play functionality” ([0056]: sensor configuration (analogous to selection of one of a plurality of different downhole evaluation plans) may be manually input by an operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamate in view of McDonald to perform the selection by a user, in order to account for user expertise when determining the downhole evaluation plan to be used.

Regarding claim 5. (Original) 
Yamate in view of McDonald discloses all the features of claim 3 as described above.	
Yamate does not explicitly disclose:
the selection is performed based on minimizing an objective function.  

MacDonald further teaches:
“The processor 830 can automatically switch on and switch off any desired device or sensor in the system and operate only those devices and sensors that are needed at a  sensors are turned on or off based on need at particular times during drilling in order to reduce power consumption and improve operating life (analogous to minimize objective function) (see also col. 6, lines 6-9 regarding the sensors being selected based on models; and Yamate at [0014] and [0021] regarding the control system implementing a sensor configuration for selective operation of each sensor in the sensor array)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamate in view of McDonald to perform the selection based on minimizing an objective function, in order to operate only those sensors that are needed at a particular time during the drilling, while providing a selective use of sensors that utilizes less power compared to their continuous use, increasing their operating life, as discussed by McDonald (col. 24, lines 49-60).

Regarding claim 7. (Previously Presented) 
Yamate in view of McDonald discloses all the features of claim 1 as described above.	
Yamate does not explicitly disclose:
the at least one processing unit analyzes the measurements together to identify the downhole condition based on a predetermined correlation matrix.  

	However, Yamate further teaches:
data obtained by the system could be correlated to facilitate reservoir interpretation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamate in view of McDonald to configure the at least one processing unit to analyze the measurements together to identify the downhole condition based on a predetermined correlation matrix, in order to facilitate reservoir interpretation, as discussed by Yamate ([0041]).

Regarding claim 8. (Previously Presented) 
Yamate in view of McDonald discloses all the features of claim 1 as described above.	
Yamate does not explicitly disclose:
the at least one processing unit analyzes the measurements together to identify the downhole condition based on a predetermined weighting matrix.  

	MacDonald further teaches:
models used to determine the sensors to be operated (see col. 6, lines 6-9), employ weighting information for each formation type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamate in view of McDonald to configure the at least one processing unit to analyze the measurements together to identify the downhole condition based on a predetermined weighting matrix, in order to obtain results that accurately characterize the borehole conditions.

Regarding claim 9. (Previously Presented) 
Yamate in view of McDonald discloses all the features of claim 1 as described above.	
Yamate does not explicitly disclose:
the at least one device comprises a perforator.  

	MacDonald further teaches:
the bottom hole assembly includes a processor that, based on models, determines which sensors need to operate at any given time, with the processor computing borehole information from the sensors (see col. 8, lines 58-63), which is used for taking appropriate actions, including adjusting drilling parameters to operate a perforator (e.g., drill bit, see col. 1, lines 33-38)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamate in view of McDonald to configure the at least one device comprising a perforator, in order to implement the identified downhole conditions on the actual borehole operations using a drilling tool (perforator).

Regarding claim 10. (Previously Presented) 

Yamate does not disclose:
the at least one device comprises an output device that displays a representation of the downhole condition.  

MacDonald further teaches:
“The present invention provides a drilling system that utilizes an integrated bottom hole assembly. The bottom hole assembly contains sensors for determining the health of the bottom hole assembly, borehole condition, formation evaluation characteristics, drilling fluid physical and chemical properties, bed boundary conditions around and in front of the drill bit, seismic maps and the desired drilling parameters that include the weight on bit, drill bit speed and the fluid flow rate” (Abstract: a bottom hole assembly includes sensors used to determine borehole conditions); and
“Signals from the various above described sensors are processed downhole by the processor 70 to determine a value of the corresponding parameters of interest. The computed parameters are selectively transmitted to the surface control unit 40 via the telemetry 72. The surface control unit 40 displays the parameters on display 42” (col. 15, lines 17-22: signals from the sensors are processed to determine parameters of interest, which are presented to a user on a display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamate in view of McDonald to configure the at least one device comprising an output device that displays a representation of the 

Regarding claim 11. (Currently Amended) 
Yamate in view of McDonald discloses all the features of claim 1 as described above.	
Yamate further discloses:
some of the different types of downhole sensing tools are permanently installed in the borehole ([0035]: the sensing systems may be incorporated in tool systems such as permanent monitoring systems).  

Regarding claim 12. (Currently Amended) 
Yamate in view of McDonald discloses all the features of claim 1 as described above.	
Yamate further discloses:
some of the different types of downhole sensing tools are temporarily deployed in the borehole ([0035]: the sensing systems may be incorporated in tool systems such as wireline logging tools, measurement-while-drilling and logging-while-drilling, which when removed, implies that the sensing systems are also removed).  

Regarding claim 13. (Currently Amended) 
Yamate discloses:
A method (Fig. 6, [0064]: a method for downhole analysis and sampling of formation fluids is presented (see also [0021])) that comprises: 
the borehole tool includes a fluid analyzer containing a sensor array, which includes sensors of different types (see [0013], [0034], [0044]-[0045])); 
analyzing, by at least one processing unit (Fig. 1, item 40), measurements collected by the different types of downhole sensing tools, wherein the measurements are analyzed together to identify the downhole condition ([0047]-[0049]: a control processor is configured to receive data from the fluid analyzer module for characterization of formation fluids (see also [0019] and [0051])).

Yamate does not explicitly disclose:
wherein the different types of downhole sensing tools are optimized to identify a downhole condition based on a predetermined downhole evaluation plan that accounts for sensing tool availability and performance constraints; 
wherein the predetermined downhole evaluation plan involves: 
modeling a relationship between sensor configurations, formation conditions, and intermediate decision variables, the model correlating different combinations of the different types of downhole sensing tools with the intermediate decision variables, and 
solving a decision-making problem formulated in a space defined by all the intermediate decision variables that corresponds to a desired sensor configuration; and
performing, by at one least device, an operation in response to the identified downhole condition.  


“The BHA includes sensors which determine the physical parameters of the BHA components … fluid sensors to determine the fluid properties downhole … formation evaluation sensors, and sensors to determine the boundary conditions of the surrounding formation and the seismic maps. A processor in the BHA utilizes a plurality of interactive model to determine from the various downhole measurements and the data provided from the surface the operating health of the BHA, the drilling parameters that will provide greater drilling effectiveness and causes the downhole devices to adjust one or more of such parameters to achieve the greater drilling effectiveness” (col. 3, lines 15-34: a bottom hole assembly (BHA) includes different sensors (different types of downhole sensing tools) which are selectively operated to measure parameters downhole (see col. 5, lines 14-18; col. 6, lines 6-9; col. 13, lines 23-25; analogous to the sensors being optimized to identify a downhole condition based on a predetermined downhole evaluation plan), the sensors including formation evaluation sensors (formation conditions; see also col. 5, lines 30-38); and a processor which, based on the sensor measurements and model relationships (see Fig. 8A), determines operating health of the BHA and parameters that provide greater drilling efficiency (intermediate decision variables; see also col. 6, lines 9-14), the models being adjusted based on the measurements made during drilling operations, as well as based on data from other sources (e.g., location of hydrocarbons - intermediate decision variables; see col. 3, lines 50-57; see also col. 12, line 55 – col. 13, line 2, and col. 24, lines 29-42));
“The BHA 800 also includes certain redundant devices 826 which are activated when their corresponding primary element is inoperative. This may include redundant pressure and temperature sensors, transmitter and/or receivers for acoustic and resistivity devices, etc. The processor 830 can automatically switch on and switch off any desired device or sensor in the system and operate only those devices and sensors that are needed at a particular time during the drilling of the wellbore as shown by the box 834 labeled selective use of devices/sensors. The selective use of the devices and sensors utilizes less power compared to their continuous use and also increases their operating life” (col. 24, lines 49-60: backup sensors are activated when primary sensors are inoperative (sensing tool availability; see also col. 5, lines 64-67), with the sensors being turned on or off based on need (analogous to the sensors being optimized to identify a downhole condition based on a predetermined downhole evaluation plan) in order to reduce power consumption and improve operating life (performance constraints) (see also Yamate at [0014] and [0021] regarding the control system using a sensor configuration for selective operation of each sensor in the sensor array)); and
“the overall objective of this invention is to provide an integrated BHA which is substantially self-contained and which utilizes a multitude of sensors, interactive and the BHA uses different sensors, models and additional information, to optimize drilling operations, the optimization including improved drilling effectiveness with increased BHA assembly life (e.g., shorter drilling time using slower ROP, which prevents excessive BHA failures, analogous to solving a decision-making problem formulated in a space defined by all the intermediate decision variables that correspond to a desired sensor configuration)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamate in view of McDonald to implement the different types of downhole sensing tools are optimized to identify a downhole condition based on a predetermined downhole evaluation plan that accounts for sensing tool availability and performance constraints, wherein the predetermined downhole evaluation plan involves: modeling a relationship between sensor configurations, 

Regarding performing, by at one least device, an operation in response to the identified downhole condition, Yamate teaches:
“The present invention relates to the field of sampling and analysis of geological formations for evaluating and testing the formations for purposes of exploration and development of hydrocarbon-producing wells, such as oil or gas wells” ([0002]: sampling and analysis of geological formation is performed for purposes of exploration and development of hydrocarbon-producing wells); and
“The sensing systems herein may be incorporated in tool systems such as wireline logging tools, measurement-while-drilling and logging-while-drilling tools, permanent monitoring systems, drill bits, drill collars, sondes, among others” ([0036]: the system can be incorporated in other tool systems, which need to be controlled during downhole operations (see also [0049])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamate in view of McDonald to perform, by at least one device, an operation in response to the identified downhole condition, in 

Regarding claim 14. (Original) 
Yamate in view of McDonald discloses all the features of claim 13 as described above.	
Yamate does not disclose:
the performance constraints include a cost constraint, an accuracy constraint, a reliability constraint, and a time constraint.  

MacDonald further teaches:
“The BHA 800 also includes certain redundant devices 826 which are activated when their corresponding primary element is inoperative. This may include redundant pressure and temperature sensors, transmitter and/or receivers for acoustic and resistivity devices, etc. The processor 830 can automatically switch on and switch off any desired device or sensor in the system and operate only those devices and sensors that are needed at a particular time during the drilling of the wellbore as shown by the box 834 labeled selective use of devices/sensors. The selective use of the devices and sensors utilizes less power compared to their continuous use and also increases their operating life” (col. 24, lines 49-60: backup sensors are activated when primary sensors are inoperative (reliability constraint), with the sensors being turned on or off based on need at particular times during drilling (accuracy and time constraints) in order to reduce power consumption (cost constraint) and improve operating life (time constraint)).


Regarding claim 15. (Currently Amended) 
Yamate in view of McDonald discloses all the features of claim 13 as described above.	
Yamate does not explicitly disclose:
the predetermined downhole evaluation plan is based on a selection of one of a plurality of different downhole evaluation plans.  

MacDonald further teaches:
“The processor 830 can automatically switch on and switch off any desired device or sensor in the system and operate only those devices and sensors that are needed at a particular time during the drilling of the wellbore as shown by the box 834 labeled selective use of devices/sensors. The selective use of the devices and sensors utilizes less power compared to their continuous use and also increases their operating life” (col. 24, lines 53-60: sensors are turned on or off based on need at particular times during drilling (analogous to selection of one of a plurality of different downhole evaluation plans) in order to reduce power consumption and improve operating life; examiner interprets different needs to be analogous to different downhole evaluation plans (see also Yamate at [0014] and [0021] regarding the control system implementing a sensor configuration (analogous to selection of one of a plurality of different downhole evaluation plans) for selective operation of each sensor in the sensor array)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamate in view of McDonald to incorporate the predetermined downhole evaluation plan based on a selection of one of a plurality of different downhole evaluation plans, in order to operate only those sensors that are needed at a particular time during the drilling, while providing a selective use of sensors that utilizes less power compared to their continuous use, increasing their operating life, as discussed by McDonald (col. 24, lines 49-60).

Regarding claim 17. (Currently Amended) 
Yamate in view of McDonald discloses all the features of claim 13 as described above.	
Yamate does not explicitly disclose:
said analyzing the measurements together to identify the downhole condition is performed based on a predetermined correlation matrix and a weighting matrix.  

Regarding said analyzing the measurements together to identify the downhole condition is performed based on a predetermined correlation matrix, Yamate further teaches:
“The present disclosure contemplates utilizing the plug and play architecture disclosed herein for downhole tools and equipment that are utilized in different oilfield applications such as wireline, reservoir monitoring or production logging, drilling and data obtained by the system could be correlated to facilitate reservoir interpretation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamate in view of McDonald to analyze the measurements together to identify the downhole condition based on a predetermined correlation matrix, in order to facilitate reservoir interpretation, as discussed by Yamate ([0041]).

Regarding said analyzing the measurements together to identify the downhole condition is performed based on a predetermined weighting matrix, MacDonald further teaches:
“FIG. 8A show a functional block diagram of the preferred model 500 for use to simulate the downhole drilling conditions, display the severity of the drilling dysfunctions, and to determine which surface-controlled parameters should be changed to alleviate the dysfunctions. Block 510 contains predefined functional relationships for various parameters used by the model for simulating the downhole drilling operations. The well profile parameters 512 that define drillability factors through various formations are predefined and stored in the model. The well profile parameters 512 include a drillability factor or a relative weight for each formation type. Each formation type is given an identification number and a corresponding drillability factor” (col. 19, line 61 – models used to determine the sensors to be operated (see col. 6, lines 6-9), employ weighting information for each formation type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamate in view of McDonald to analyze the measurements together to identify the downhole condition based on a predetermined weighting matrix, in order to obtain results that accurately characterize the borehole conditions.

Regarding claim 18. (Previously Presented) 
Yamate in view of McDonald discloses all the features of claim 13 as described above.	
Yamate does not explicitly disclose:
the at least one device comprises a perforator deployed in the borehole.  

	MacDonald further teaches:
“The BHA contains a processor that processes the measurements from the various sensors, communicates with surface computers, and utilizing the interactive models determines which devices or sensors to operate at any given time. It also computes the optimum combination of the drilling parameters, the desired drilling path or direction, the remaining operating life of certain components of the BHA, the physical and chemical condition of the drilling fluid downhole, and the formation parameters. The downhole processor computes the required answers and, due to the limited telemetry capability, transmits to the surface only selected information. The information that is needed for later use is stored in the BHA memory. The BHA takes the actions that can be the bottom hole assembly includes a processor that, based on models, determines which sensors need to operate at any given time, with the processor computing borehole information from the sensors (see col. 8, lines 58-63), which is used for taking appropriate actions, including adjusting drilling parameters to operate a perforator (e.g., drill bit, see col. 1, lines 33-38)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamate in view of McDonald to configure the at least one device comprising a perforator deployed in the borehole, in order to implement the identified downhole conditions on the actual borehole operations using a drilling tool (perforator).

Regarding claim 19. (Previously Presented) 
Yamate in view of McDonald discloses all the features of claim 13 as described above.	
Yamate further discloses:
some of the different types of downhole sensing tools are permanently installed in the borehole ([0035]: the sensing systems may be incorporated in tool systems such as permanent monitoring systems).  

Regarding claim 20. (Previously Presented) 
Yamate in view of McDonald discloses all the features of claim 13 as described above.	

some of the different types of downhole sensing tools are temporarily deployed in the borehole ([0035]: the sensing systems may be incorporated in tool systems such as wireline logging tools, measurement-while-drilling and logging-while-drilling, which when removed, implies that the sensing systems are also removed).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BAEK KYUNG LOK et al., KR 20140050306 A, SENSOR PLACEMENT DESIGN METHODS
Reference discloses a method for selection of optimal number of fire and gas sensors in drilling equipment according to a plan.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857